DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the drawing of Henke are not to scale, and therefore cannot be relied upon, it is noted that while the drawings of Henke are not disclosed as being to scale, the drawings in combination can be relied upon for what they would reasonably teach one of ordinary skill in the art (see MPEP 2125(II)). While Henke does not explicitly disclose a ratio between the stretched portions and the non-stretched portions of about 1:1, one of ordinary skill in the art would look to the drawings of Henke for a teaching of the approximate desired proportions of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-12, 14, 16-20, 22, and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henke et al. (2014/0041786).
With respect to claim 1, Henke discloses a stretchable laminate, as shown in figure 1, comprising an elastomer layer 3 and a resin layer 2 arranged on at least one side of the elastomer layer. The resin layer 2 is olefin-based, as disclosed in paragraph [0037]. Henke discloses an embodiment of the stretchable laminate, Example 1, having a 10% extension strength in the MD direction of 5.9 N/25.4 mm, as described in Table 2, and a basis weight of 35 gsm, as disclosed in paragraph [0154]. The ratio of the 10% extension strength in the MD direction divided by the basis weight of the stretchable laminate is 0.16 (N/25.4 mm · gsm), which is more than 0.14. While Henke does not disclose the 10% extension strength for a sample of 30 mm, but rather 25.4 mm, force required to stretch the laminate by 10% is inherently the same regardless of sample size. Therefore, the ratio of the 10% extension strength in the MD direction divided by the basis weight of the stretchable laminate of Henke is inherently 0.16 (N/30 mm · gsm). The stretchable laminate has stretched portions and non-stretched portions arranged along the CD direction, as shown in figure 5.
In the alternative, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the stretchable laminate of Henke with a ratio of the 10% extension strength in the MD direction divided by the basis weight of the stretchable laminate of 0.14 (N/30 mm · gsm) or more, to achieve the predictable result of a laminate that resists tearing when stretched.
Henke discloses all aspects of the claimed invention with the exception of an area ratio between the stretched portions and the non-stretched portions being in the range of 1:0.5 to 1:3. Henke shows in figure 5 that the stretched portions 302 are approximately the same as the non-stretched portions 304, but remains silent as to the exact dimensions. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the area ratio between the stretched portions and the non-stretched portions of the laminate of Henke in the range of 1:1, since Henke reasonably suggests that the area of the stretched portions and non-stretched portions should be approximately the same.
With respect to claim 2, the ratio of the 10% extension strength in the MD direction divided by the basis weight of the stretchable laminate of Henke is 0.16 (N/30 mm · gsm), which is more than 0.15.
With respect to claim 3, Henke discloses the identical chemical and structural limitations of the claimed invention, and therefore the laminate of Henke will inherently exhibit the same physical properties as the claimed invention. Therefore, the laminate of Henke will inherently remain free of a hole 60 minutes after baby oil is dropped on its surface. Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the laminate of Henke resistant to forming a hole 60 minutes after baby oil is dropped on its surface to achieve the predictable result of making the laminate impervious to baby oil, a substance likely to come into contact with the laminate during diapering of a baby.
With respect to claim 4, the olefin-based resin layer 2 and 4 is arranged on both sides of the elastomer layer 3, as shown in figure 1.
With respect to claim 5, the olefin-based resin layer contains a non-elastomeric olefin-based resin, as disclosed in paragraph [0037].
With respect to claim 6, the content of the non-elastomeric olefin-based resin does not include any other material, and therefore is 100%, as disclosed in paragraph [0037]. Henke further discloses in paragraph [0038] that the olefin-based resin layer can comprise less than 15% of an additive, and therefore the olefin-based resin content is in the range of 85-100%, a range that anticipates the range of 95-100%.
With respect to claims 7 and 12, Henke disclose all aspects of the claimed invention with the exception of high-density polyethylene. Henke discloses in paragraph [0037] that the olefin-based resin is polyethylene, but remains silent as to the density. Examiner takes official notice that high-density polyethylene is commonly known in the art as a suitable material for a stretchable laminate. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the polyethylene of Henke high-density polyethylene to achieve the predictable result of an olefin-based resin having sufficient strength to withstand activation and stretching.
With respect to claim 8, the elastomer layer 3 contains an olefin-based elastomer, as disclosed in paragraph [0034].
With respect to claim 9, the olefin-based elastomer comprises butadiene, which is an α-olefin-based elastomer.
With respect to claim 10, the olefin-based resin layer contains a non-elastomeric olefin-based resin, as disclosed in paragraph [0037].
With respect to claim 11, the content of the non-elastomeric olefin-based resin does not include any other material, and therefore is 100%, as disclosed in paragraph [0037]. Henke further discloses in paragraph [0038] that the olefin-based resin layer can comprise less than 15% of an additive, and therefore the olefin-based resin content is in the range of 85-100%, a range that anticipates the range of 95-100%.
With respect to claim 14, the stretched portions and non-stretched portions are alternately arranged, as shown in figure 5. 
With respect to claims 16-18, the present claims are drawn to an article of manufacture, a stretchable laminate. The claim limitations describing the method for forming the stretchable laminate are considered to be product-by-process limitations that are considered merely for the structure they provide to the article. Since Henke discloses all the structural limitations of the present claims, Henke anticipates the claims as presently written.
With respect to claim 19, the elastomer layer 3 contains an olefin-based elastomer, as disclosed in paragraph [0034].
With respect to claim 20, the olefin-based elastomer comprises butadiene, which is an α-olefin-based elastomer.
With respect to claim 22, the stretched portions and non-stretched portions are alternately arranged, as shown in figure 5.
With respect to claims 24-26, the present claims are drawn to an article of manufacture, a stretchable laminate. The claim limitations describing the method for 
With respect to claim 27, the stretchable laminate is subjected to pre-stretching, in that it is applied to an article in the stretched state, as disclosed in paragraph [0082].
With respect to claims 28 and 29, Henke discloses all aspects of the claimed invention with the exception of the pre-stretching being partial stretching with a stretching ratio of 100% to 900%. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to partially pre-stretch the laminate of Henke with a stretching ratio of 100% to 900% to achieve the predictable result of a laminate that is held under sufficient tension during attachment to an article to create enough tension to provide the article with a snug, but not binding, fit.
With respect to claim 30, the stretchable laminate is used in a sanitary article, as shown in figure 6. 
With respect to claim 31, Henke discloses an article, as shown in figure 6, comprising the stretchable laminate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781